Bigelow, J.
It was not necessary to produce the register of the vessel or a certified copy of it to prove that the defendant was owner. Evidence of possession and acts of ownership were clearly competent. Abbott on Shipping, (7th ed.) 91. 1 Greenl. Ev. § 494. Weston v. Penniman, 1 Mason, 318. So also was it admissible to show that the name of a port or place was painted on the stern of the bark. By the acts of congress it is expressly required that every registered and enrolled vessel shall have her name and the port to which she belongs painted in legible characters on her stern. U. S. Sts. 1792, c. 38, § 3 ; 1793, c. 46, § 11. As it is fair and reasonable to infer that the owner has complied with the requirements of law, the fact that the name of a port is painted on the stern of the vessel affords prima facie evidence of the residence of her owner.
The instructions given to the jury were sufficiently full and accurate and well adapted to the case. The authority of a master to borrow money in a foreign port, on the credit of the owner, in his absence and where there is no agent or consignee of the vessel, is clear and unquestionable. The limitation on this authority is equally clear. The money must be necessary for the vessel; that is, it must be required for purposes which a prudent person would deem to be reasonably fit and proper under the circumstances in which the vessel is placed. But we do not understand that a master can in no case borrow money on the credit of the owner to pay an existing liability, or a debt *487already incurred. There may be such a'limitation on his authority where repairs have been done or supplies furnished on the personal credit of the owner, and without any stipulation for payment in ready money. Beldon v. Campbell, 6 Exch. 886. But no such restriction on the power of the master exists where a debt has been duly contracted, which constitutes a lien on the vessel or cargo, capable of immediate enforcement in a foreign port. On the contrary, in such cases the master would have power even to give a pledge of the vessel by way of bottomry, and a fortiori to' pledge the personal credit of the owner of the vessel. The Alexander, 1 Dods. 280. The Vibilia, 1 W. Rob. 1. The questions whether the money was necessary under the circumstances in which the vessel was situated at the time of the loan, and whether the master’s position was such as to constitute him the authorized agent of the owner to borrow money, were proper for the consideration of the jury. Johns v. Simons, 2 Ad. & El. N. R. 425. Arthur v. Barton, 6 M. & W. 138. And they were submitted to them under instructions to which we can see no valid objection.

Exceptions overruled.